J-S04012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                   :     IN THE SUPERIOR COURT OF
                                                :          PENNSYLVANIA
                                                :
              v.                                :
                                                :
                                                :
 DAWN MARIE LECUYER                             :
                                                :
                      Appellant                 :     No. 992 MDA 2020

             Appeal from the PCRA Order Entered July 9, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0000436-2017


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                   FILED MARCH 01, 2021

      Appellant, Dawn Marie Lecuyer, appeals from the order entered on July

9, 2020, which dismissed her petition filed under the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. In this appeal from the denial of

PCRA relief, Appellant’s counsel filed a petition to withdraw and a no-merit

brief pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). As

we   conclude      that   counsel   fulfilled   the    procedural   requirements   of

Turner/Finley and that this appeal is without merit, we grant counsel’s

petition to withdraw and affirm the PCRA court’s order denying Appellant

post-conviction relief.

      In 2017, the Commonwealth charged Appellant with conspiracy to

acquire a controlled substance by misrepresentation, attempt to acquire a

controlled substance by misrepresentation, and multiple counts of identity
J-S04012-21



theft.     On May 21, 2018, Appellant entered an open guilty plea to the

conspiracy charge, with the possibility Appellant would receive a sentence of

county intermediate punishment if she qualified as an “eligible offender” under

the then-existing statutory scheme. N.T. Guilty Plea, 5/21/18, at 7 and 17.

Under the plea agreement, “if for some reason [Appellant] was [found] not

eligible for a county [intermediate punishment] program, or the [trial court]

found that to be inappropriate . . . [Appellant] could withdraw her plea.” Id.

at 5-6. However, the trial court made it clear that, if Appellant did not qualify

for county intermediate punishment and did not withdraw her plea, Appellant

faced a standard guideline range sentence of 48 to 60 months in prison. Id.

at 3. The trial court explained to Appellant that this meant Appellant could

receive a standard range sentence of “four to eight years[,] . . . five to ten

years[,] . . . [and, i]t could also be five to 15 years.” Id. at 3-4.

         During the plea hearing, Appellant engaged in a colloquy with the trial

court, where she admitted the following:

           [Trial Court]: Did you conspire with another person or
           persons to obtain a controlled substance by making one or
           more misrepresentations?

           [Appellant]: Yes, sir.

           [Trial Court]: Who was the other person?

           [Appellant]: Donny Goodman.

           [Trial Court]: And what was the agreement that you and he
           had?

           [Appellant]: He was going to give me a portion of the pills.

                                       -2-
J-S04012-21



       [Trial Court]: What kind of pills?

       [Appellant]: It was oxycodone, 30 milligrams.

       [Trial Court]: So, was there a plan as to how he was going to
       obtain these pills?

       [Appellant]: He was taking the prescription in to the
       pharmacy to try and get them.

       [Trial Court]: Is it a valid prescription?

       [Appellant]: No, sir.

       [Trial Court]: Did you know it was not a valid prescription?

       [Appellant]: Yes. Yes, I did know that it was not a valid
       prescription.

       [Trial Court]: Did you know that before you agreed to drive
       him to the pharmacy?

                                      ...

       [Appellant]: I actually met him in the same shopping center,
       but I knew he was going to go in there and try, yes, sir, I did.

                                      ...

       [Appellant’s Counsel]: [Appellant] was going to drive him
       away then.

       [Appellant]: Yes. Yes.

                                      ...

       [Appellant’s Counsel]: [Appellant] was giving [Goodman] a
       ride, Your Honor, in exchange for part of the portion of the
       pills.

       [Trial Court]: Okay. Did you know before you agreed to give
       him a ride that he was getting these pills, these oxycodone
       by misrepresentation?

                                     -3-
J-S04012-21



        [Appellant]: Yes. He had called me.

        [Trial Court]: And he told you that?

        [Appellant]: Yes.

        [Trial Court]: So you knew that he had a bad prescription that
        he was trying to get these pills for?

        [Appellant]: Yes, sir.

Id. at 14-17.

      The trial court accepted Appellant’s guilty plea and scheduled Appellant’s

sentencing hearing for July 30, 2018.      See id. at 17; Trial Court Order,

6/25/18, at 1.

      Appellant did not appear for her scheduled, July 30, 2018 sentencing

hearing and the trial court issued a bench warrant for her arrest. Appellant

turned herself in to authorities on February 28, 2019 and, on June 24, 2019,

Appellant proceeded to sentencing in this case.

      During the sentencing hearing, Appellant’s counsel acknowledged that

Appellant was no longer eligible for county intermediate punishment.       N.T.

Sentencing, 6/24/19, at 9. However, even though Appellant was not eligible

for county intermediate punishment and, thus, could have possibly withdrawn

her plea, Appellant acknowledged that “she does not want to withdraw [her

plea] . . . and that she is ready to move forward with sentencing at this time.”

Id. at 17. The trial court then sentenced Appellant to serve a standard range

sentence of four to eight years in prison for her conviction.       Id. at 26.

Appellant did not file a notice of appeal from her judgment of sentence.


                                     -4-
J-S04012-21



      On September 10, 2019, Appellant filed a timely, pro se PCRA petition.

The PCRA court appointed counsel and counsel filed an amended petition on

Appellant’s behalf. Within the amended petition, Appellant claimed that her

trial counsel (hereinafter “Trial Counsel”) was ineffective because:

        [Trial Counsel] never met with [Appellant] outside of court
        proceedings prior to entrance of the guilty plea[;]

        [Trial Counsel] indicated both verbally and on the guilty plea
        colloquy that [Appellant’s] sentence would be capped at 11 ½
        to 23 months[;]

                                      ...

        [Trial Counsel] never contacted any of the witnesses that
        [Appellant] believed would demonstrate she was not guilty of
        [the] crimes for which she was charged.

Amended PCRA Petition, 9/10/19, at 2-3 (some capitalization omitted).

      On April 7, 2020, the PCRA court provided Appellant with notice that it

intended to dismiss her petition in 20 days, without holding a hearing. PCRA

Court Order, 4/7/20, at 1-7; see also Pa.R.Crim.P. 907(1). The PCRA court

finally dismissed Appellant’s petition on July 9, 2020 and Appellant filed a

timely notice of appeal. In this appeal, Appellant’s counsel filed a petition to

withdraw as counsel and a no-merit brief pursuant to Turner/Finley. Counsel

presents the following issues in the Turner/Finley brief:

        Whether the [PCRA] court erred by denying Appellant’s PCRA
        [petition] as [Trial Counsel’s] ineffective assistance []
        unlawfully induced Appellant to plead guilty as:

        a. [Trial Counsel] never met with [Appellant] outside of court
        proceedings prior to entrance of the guilty plea[;]


                                     -5-
J-S04012-21


        b. [Trial Counsel] never contacted any of the witnesses that
        [Appellant] believed would demonstrate she was not guilty of
        crimes for which she was charged[;]

        c. [Trial Counsel] indicated both verbally and on the guilty
        plea colloquy indicated that [Appellant’s] sentence would be
        capped at 11 ½ to 23 months incarceration. However, when
        [Appellant] appeared for sentencing on June 24, 2018, [Trial
        Counsel] informed [Appellant] she would likely be sentenced
        to [five] to [ten] years.

Appellant’s Brief at 4 (some capitalization omitted).

      Prior to addressing the merits of the issues raised in the Turner/Finley

brief, we must determine whether counsel met the procedural requirements

necessary to withdraw. Counsel seeking to withdraw in PCRA proceedings

        must review the case zealously. Turner/Finley counsel
        must then submit a “no-merit” letter to the [PCRA] court, or
        brief on appeal to this Court, detailing the nature and extent
        of counsel’s diligent review of the case, listing the issues
        which petitioner wants to have reviewed, explaining why and
        how those issues lack merit, and requesting permission to
        withdraw.

        Counsel must also send to the petitioner: (1) a copy of the
        “no-merit” letter/brief; (2) a copy of counsel’s petition to
        withdraw; and (3) a statement advising petitioner of the right
        to proceed pro se or by new counsel.

        Where counsel submits a petition and no-merit letter that
        satisfy the technical demands of Turner/Finley, the court —
        [the PCRA] court or this Court — must then conduct its own
        review of the merits of the case. If the court agrees with
        counsel that the claims are without merit, the court will
        permit counsel to withdraw and deny relief.

Commonwealth v. Muzzy, 141 A.3d 509, 510–511 (Pa. Super. 2016)

(citations and corrections omitted).




                                       -6-
J-S04012-21


      Here, counsel fulfilled the procedural requirements necessary for

withdrawing as PCRA counsel. We thus turn to the merits of the claims raised

in the Turner/Finley brief.

      “We review a ruling by the PCRA court to determine whether it is

supported by the record and is free of legal error. Our standard of review of

a PCRA court's legal conclusions is de novo.” Commonwealth v. Cousar,

154 A.3d 287, 296 (Pa. 2017) (citations omitted).

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that her conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffective assistance of counsel which, in

the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

      Counsel is presumed to be effective and “the burden of demonstrating

ineffectiveness rests on [A]ppellant.” Commonwealth v. Rivera, 10 A.3d

1276, 1279 (Pa. Super. 2010). To satisfy this burden, Appellant must plead

and prove by a preponderance of the evidence that:

        (1) [her] underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not have
        some reasonable basis designed to effectuate [her] interests;
        and, (3) but for counsel’s ineffectiveness, there is a
        reasonable probability that the outcome of the challenged
        proceedings would have been different.

                                    -7-
J-S04012-21



Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). As this Court has

explained:

        A claim has arguable merit where the factual averments, if
        accurate, could establish cause for relief.                 See
        Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005)
        (“if a petitioner raises allegations, which, even if accepted as
        true, do not establish the underlying claim . . . , he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of arguable
        merit is a legal determination.

        The test for deciding whether counsel had a reasonable basis
        for his action or inaction is whether no competent counsel
        would have chosen that action or inaction, or, the alternative,
        not chosen, offered a significantly greater potential chance of
        success. Counsel’s decisions will be considered reasonable if
        they effectuated his client's interests. We do not employ a
        hindsight analysis in comparing trial counsel's actions with
        other efforts he may have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.


Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted). “A failure to satisfy any prong of the test

for ineffectiveness will require rejection of the claim.” Id.

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.” Commonwealth v. Hickman, 799 A.2d 136,

141 (Pa. Super. 2002). Yet, where the ineffectiveness of counsel is claimed

in connection with the entry of a guilty plea, a petitioner may only obtain relief

where “counsel’s deficient stewardship resulted in a manifest injustice, for

                                      -8-
J-S04012-21


example, by facilitating [the] entry of an unknowing, involuntary, or

unintelligent plea.” Commonwealth v. Moser, 921 A.2d 526, 530 n.3 (Pa.

Super. 2007) (en banc) (citations and quotations omitted).         As we have

explained:

        once a defendant has entered a plea of guilty, it is presumed
        that [she] was aware of what he was doing, and the burden
        of proving involuntariness is upon [her]. Therefore, where
        the record clearly demonstrates that a guilty plea colloquy
        was conducted, during which it became evident that the
        defendant understood the nature of the charges against
        [her], the voluntariness of the plea is established.

Commonwealth v. Stork, 737 A.2d 789, 791 (Pa. Super. 1999) (quotations,

citations, and corrections omitted), quoting Commonwealth v. Myers, 642

A.2d 1103, 1105 (Pa. Super. 1994). “To prove prejudice, [an] appellant must

prove [she] would not have [pleaded] guilty and would have achieved a better

outcome at trial.” Commonwealth v. Fears, 86 A.3d 795, 807 (Pa. 2014)

(quotations and citations omitted).

      Moreover, “[a] defendant is bound by the statements which [she] makes

during [her] plea colloquy.” Commonwealth v. Lewis, 708 A.2d 497, 502

(Pa. Super. 1998) (citation omitted). “A defendant may not assert grounds

for withdrawing the plea that contradict statements made when [she] pled

guilty.” Id.

      First, Appellant claims that Trial Counsel was ineffective because counsel

“never met with [Appellant] outside of court proceedings prior to entrance of

the guilty plea.”   Appellant’s Brief at 10.   This claim immediately fails, as



                                      -9-
J-S04012-21


Appellant did not plead, in her PCRA petition, how Trial Counsel’s limited

face-to-face meetings with her caused her prejudice. Stewart, 84 A.3d at

707 (“[a] failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim”). As such, Appellant is not entitled to relief on this

claim.

      Next, Appellant claims that Trial Counsel was ineffective, as counsel

“never contacted any of the witnesses that [Appellant] believed would

demonstrate she was not guilty of crimes for which she was charged.”

Appellant’s Brief at 10. However, as we have explained, “[a] defendant is

bound by the statements which [she] makes during [her] plea colloquy;” “[a]

defendant may not assert grounds for withdrawing the plea that contradict

statements made when [she] pled guilty.” Lewis, 708 A.2d at 502. Here,

Appellant admitted that she was guilty of conspiracy to acquire a controlled

substance by misrepresentation during the guilty plea hearing.           See N.T.

Guilty Plea, 5/21/18, at 14-17. Appellant cannot collaterally attack her plea

by claiming that she was actually lying during her colloquy with the trial court.

See Lewis, 708 A.2d at 502. As such, Appellant’s claim on appeal fails.

      Finally, Appellant claims that Trial Counsel was ineffective for inducing

her to plead guilty by falsely promising that her sentence “would be capped

at 11 ½ to 23 months incarceration.” Appellant’s Brief at 10. As the PCRA

court ably explained, Appellant’s claim fails:




                                      - 10 -
J-S04012-21


       On May 21, 2018, at the time [Appellant] pled guilty, she pled
       open, without any specific agreement as to sentencing.
       [Appellant] was informed that she could be sentenced to
       seven-and-a-half to [15] years’ incarceration in a State
       Correctional Institution (hereinafter “SCI”). [Appellant] was
       also informed that pursuant to the guidelines, a standard
       range sentence could be four to eight years or as much as
       five to ten years.

       The Commonwealth and [Appellant] were hoping to get a
       county intermediate punishment (hereinafter “IP”) sentence,
       which would be one year minus one day to two years minus
       two days. However, a county IP sentence was contingent
       upon whether she qualified for such a sentence, and if she
       was, whether the [trial] court would accept such a grossly
       mitigated range sentence. Trial Counsel indicated that should
       the [trial] court want to go above a county sentence, she
       would like [Appellant] to be able to withdraw her plea.

       Sentencing was scheduled for July 30, 2018. On that date,
       [Appellant] failed to appear and a bench warrant was issued.
       Seven months later, [Appellant] turned herself in and a
       hearing on that bench warrant was scheduled for [February
       28, 2019]. At this hearing, it was determined that according
       to the pre-sentence investigation, [Appellant] was not eligible
       for county IP, and the recommendation was for a [five to ten]
       year sentence. [Appellant] agreed to waive her right to be
       sentenced within 90 days so that she could be evaluated for
       state IP. At no time did [Appellant] indicate any desire to
       withdraw her plea.

       At [Appellant’s] sentence on June 24, 2019, it was
       determined that [Appellant was] not eligible for state IP. Trial
       Counsel indicated that [Appellant] “is now understanding the
       fact that she will be receiving a state sentence,” and
       requested the [trial] court to consider a mitigated sentence.
       [Appellant] indicated she was “under a lot of different
       assumptions when she had . . .” her previous counsel.
       However, she also indicated that [her current counsel] “has
       done everything to try to correct [prior counsel’s] mistakes.”

       While [Appellant] indicated that when she originally pled
       guilty she believed it would be a one year county sentence,
       she also admitted she remembers the [trial] court indicating

                                   - 11 -
J-S04012-21


        what the possible range of sentences could be due to the fact
        she was pleading open.

        The [trial] court noted that it appeared there was an
        agreement that if [Appellant] was not eligible for a county IP,
        she could withdraw her guilty plea.

        Both the Commonwealth and [Appellant] indicated that there
        was a discussion at [Appellant’s] bench warrant hearing in
        regard to [Appellant] withdrawing her plea, but [Appellant]
        declined to do so and instead wanted to try for state IP
        instead.

        Finally, at the June 24, 2019 sentencing hearing, [Appellant’s
        counsel] discussed with [Appellant] whether or not she would
        like to withdraw her guilty plea, “and her position was that
        she does not want to withdraw it and that she is ready to
        move forward with sentencing at this time. [Appellant] can
        correct me if I’m wrong.” [Appellant] responded, “that is
        correct.”

        Given the foregoing, the totality of the circumstances
        surrounding [Appellant’s] plea and sentence shows that
        [Appellant] had a full understanding of the nature and
        consequences of her plea such that she knowingly and
        intelligently entered the plea of her own accord.

PCRA Court Opinion, 4/7/20, at 3-5 (citations and some capitalization

omitted).

      We agree with the PCRA court’s thorough analysis and conclude that

Appellant’s final claim on appeal thus fails.

      After review, we conclude that counsel complied with the procedural

requirements for withdrawing as counsel and, under Turner/Finley, the

issues Appellant wished to pursue in her PCRA petition are without merit.

Accordingly, we grant counsel's petition to withdraw and affirm the order

denying Appellant post-conviction collateral relief.

                                     - 12 -
J-S04012-21


      Petition to withdraw as counsel granted. Order affirmed. Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/01/2021




                                  - 13 -